Case: 21-51015    Document: 00516234183       Page: 1    Date Filed: 03/10/2022




          United States Court of Appeals
               for the Fifth Circuit                         United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                                 March 10, 2022
                                No. 21-51015
                              Summary Calendar                   Lyle W. Cayce
                                                                      Clerk


   United States of America,

                                                         Plaintiff—Appellee,

                                    versus

   Erik Daniel Salgado-Castellano,

                                                      Defendant—Appellant,

                           consolidated with
                             _____________

                               No. 21-51028
                             _____________

   United States of America,

                                                         Plaintiff—Appellee,

                                    versus

   Erick Daniel Salgado-Castellanos,

                                                      Defendant—Appellant.


                 Appeals from the United States District Court
                      for the Western District of Texas
Case: 21-51015       Document: 00516234183           Page: 2      Date Filed: 03/10/2022

                                       No. 21-51015
                                     c/w No. 21-51028
                              USDC No. 4:21-CR-481-1
                              USDC No. 4:21-CR-526-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Erik Daniel Salgado-Castellano1 appeals the sentence imposed
   following his guilty plea conviction for illegal reentry after deportation, as
   well as the revocation of the term of supervised release he was serving at the
   time of the offense. He argues that 8 U.S.C. § 1326(b) is unconstitutional
   because it allows a sentence above the otherwise applicable statutory
   maximum of two years of imprisonment and one year of supervised release
   based on facts that are neither alleged in the indictment nor found by a jury
   beyond a reasonable doubt. Because Salgado-Castellano does not address the
   validity of the revocation or the revocation sentence, he has abandoned any
   challenge to them. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Salgado-Castellano has filed an unopposed motion for summary
   disposition and a letter brief correctly conceding that the issue is foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States
   v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). He explains that he has raised
   the issue only to preserve it for possible further review. Accordingly, because
   summary disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), Salgado-Castellano’s motion is
   GRANTED, and the district court’s judgments are AFFIRMED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
            The defendant-appellant’s name is spelled “Erick Daniel Salgado-Castellanos”
   in the appeal from the revocation proceeding. We will use the spelling “Salgado-
   Castellano” in this opinion.




                                            2